EXAMINER’S AMENDMENT 
A telephone call was made to Brian Turung on 02/07/2022 to discuss the claimed invention and the examiner’s amendments based on the claim set filed on 01/31/2022. Applicant authorized and approved the examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been approved as following:
Claim 28 has been amended to read:
--A method for using a utility knife, comprising:
providing a utility knife including a handle having a first handle part which has a first end and a second end, a head unit attached to the handle and including a first guide notch, a blade attached to the head unit, and a first resilient and flexible guide disposed adjacent the first end of the first handle part; said handle includes a second handle part, said second handle part having a first end and a second end; said first and second handle parts each having an outer surface; said first and second handle parts connected at or adjacent to said second ends by a connection arrangement to enable said first and second handle parts to move between open and closed positions; s of said first and second handle parts forming an interior cavity when said first and second handle parts are positioned adjacent to one another in said closed position; said head unit includes a blade support component; said blade is attached to said blade support component; said blade support component configured to orient said blade in a perpendicular relation to a central axis of said handle; said head unit is attached to said part; a second guide notch formed between at least a portion of said outer second guide and at least a portion of said first handle 
moving the first guide notch toward an edge of a sheet of material;
feeding the sheet of material into the first guide notch; and,
pulling the sheet of material into contact with the blade and causing the cutting of the sheet of material.--
Claim 29 has been amended to read:
--A method for using a utility knife, comprising:
providing a utility knife including a handle having a first handle part which has a first end and a second end, a head unit attached to the handle and including a first guide notch, a blade attached to the head unit, and a first resilient and flexible guide disposed adjacent the first end of the first handle part; said handle includes a second handle part, said second handle part having a first end and a second end; said first and s of said first and second handle parts forming an interior cavity when said first and second handle parts are positioned adjacent to one another in said closed position; said head unit includes a blade support component; said blade is attached to said blade support component; said blade support component configured to orient said blade in a perpendicular relation to a central axis of said handle; said connection arrangement includes a hinge arrangement; said handle including a magnet disposed at or adjacent to said first ends of at least one of said first and second handle parts; said first and second handle parts being rotatable about said hinge arrangement between said open position and said closed position; said magnet configured to releasably secure said first and second handle parts in said closed position; said head unit is attached to said first handle part at or adjacent to said first end of said first handle part; said blade support component including first and second outer guides fixed in opposing relation to one another; a first guide notch formed between at least a portion of said outer first guide and at least a portion of said first handle part; a second guide notch formed between at least a portion of said outer second guide and at least a portion of said first handle part; said first and second guide notches each having a front entrance and a back end; said blade removably attached to said blade support component; said front entrances of said first and second guide notches each having a width that is greater that a width of said back end of said first and second guide notches; a majority of a longitudinal length of said first and second guide notches having a greater width 
moving the first guide notch toward an edge of a sheet of material;
feeding the sheet of material into the first guide notch; and,
pulling the sheet of material into contact with the blade and causing the cutting of the sheet of material.--
Claim 30 has been amended to read:
--A method for using a utility knife, comprising:
providing a utility knife including a handle having a first handle part which has a first end and a second end, a head unit attached to the handle and including a first guide notch, a blade attached to the head unit, and a first resilient and flexible guide disposed adjacent the first end of the first handle part; said handle includes a second handle part; said second handle part having a first end and a second end; said first and second handle parts each having an outer surface; said first and second handle parts connected at or adjacent to said second ends by a connection arrangement to enable said first and second handle parts to move between open and closed positions; s of said first and second handle parts forming an interior cavity when said first and second handle parts are positioned adjacent to one another in said closed position; said head unit includes a blade support component; said blade is attached to said blade support component; said blade support component configured to orient said blade in a perpendicular relation to a central axis of said handle; said interior cavity comprises one or more cavity projections configured to divide said interior cavity into a plurality of sub-cavities; one of said sub-cavities forming a storage cavity for storing a plurality of 
said connection arrangement includes a hinge arrangement; said handle including a magnet disposed at or adjacent to said first ends of at least one of said first and second handle parts; said first and second handle parts being rotatable about said hinge arrangement between said open position and said closed position, said magnet configured to releasably secure said first and second handle parts in said closed position; a mating arrangement is located on said first and second handle parts, said mating arrangement on said second handle part includes a mating projection on said inner surface of said second handle part, said mating arrangement on said first handle part includes a recess on the inner surface of said first handle part, said mating projection configured to enter said recess when said first and second handle parts are in said closed position; said head unit is attached to said first handle part at or adjacent to said first end of said first handle part; said blade support component including first and second outer guides fixed in opposing relation to one another; a first guide notch formed between at least a portion of said outer first guide and at least a portion of said first handle part; a second guide notch formed between at least a portion of said outer second guide and at least a portion of said first handle part; said first and second guide notches each having a front entrance and a back end; said blade removably attached to said blade support component; said front entrances of said first 
moving the first guide notch toward an edge of a sheet of material;
feeding the sheet of material into the first guide notch; and,
pulling the sheet of material into contact with the blade and causing the cutting of the sheet of material.--
Claim 35 has been amended to read:
--The method as defined in claim 28, wherein said first resilient and flexible guide having an arcuate shape along a majority of a length of said first resilient and flexible guide, said first resilient and flexible guide only connected to one of said first and second handle parts.--
Claim 36 has been amended to read:
--The method as defined in claim 33, wherein said first resilient and flexible guide having an arcuate shape along a majority of a length of said first resilient and flexible guide, said first resilient and flexible guide only connected to one of said first and second handle parts.--
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Allowable Subject Matter
Claims 28-33, 35-37 are allowed.
The following is an examiner’s statement of reasons for allowance: the independent claims 28-30 are free of the prior art because the prior art does not teach or suggest a utility knife including first and second handle parts that have open and closed positions forming an inner cavity for accessing a spare blade storage, a resilient and flexible guide, a replaceable blade, a blade support component for orienting the blade perpendicular to a longitudinal handle parts, wherein the blade support component have first and second guide notches, wherein a portion of the resilient and flexible guide is positioned in the first guide notch, in combination with the other limitations as set forth in claims 28-30, respectively.  See the final rejection mailed on 10/13/2021.
The closest art, Clearman teaches the utility knife including one guide notch, a resilient and flexible guide, a replaceable blade, a blade support component for orienting the blade perpendicular to a longitudinal handle (see the discussion in claim 19 above), but Clearman fails to show two notches and two handle parts for creating an interior cavity (a spare blade storage) and a magnet.
Jacobs (US 2017/0217029) teaches a utility knife (Figure 1) having two notches, a replaceable blade (Para. 5, Figure 1) which is positioned perpendicular to its handle, but Jacobs fails to show two handle parts including a connection arrangement for creating an interior cavity (a spare blade storage), a resilient and flexible guide, a magnet.

Freeman (US 5737842) teaches a utility knife having one notch in a single blade (Figure 1) including a resilient and flexible guide (12).
Bailey teaches a utility knife (Figures 1-2) having a magnet in one of two handle parts.
Examiner does not consider Clearman to be combinable with Jacobs or Ireland to make the utility knife having a cutting head unit that has a blade support component including two notches (emphasis added) positioned in a single blade because the knife may not function if it adds another notch, makes the blade and the cap longer, and add another pressure body in the knife  and it may destroy the invention of Clearman because Clearman’s pulling or hook knife type requires the cutter slot (620 of Clearman) is positioned horizontal and parallel to the cutting edge of the blade which is perpendicular to the central axis of the handle, an arcuate shape of the pressure guide body (615) is movable or compressible almost entire of the cutting edge as seen in Figures 6a-f, and a large cap (625) covering almost the cutting head unit for removable and replaceable blade (125).
Also, Examiner does not consider Jacobs to be combinable with Ireland for a blade storage, Freeman or Clearman for a resilient and flexible guide, and Bailey for a magnet to make the utility knife having a cutting head unit that has a blade support component including two notches positioned in a single blade and a resilient and flexible guide, two handle parts having a magnet, a blade storage (an interior cavity) for storing 
    Therefore, the limitations of the utility knife above including a blade support component, which has first and second guide notches, a resilient and flexible guide in the notches, two handle parts for creating an interior cavity (a blade storage) and a magnet of a pulling knife or hook knife type, as set forth in the claims 28-30 could not be considered an obvious expedient of the combination, the claimed instant invention requires these limitations for reason purposes of the invention.
Claims 31-33, 35-37 are considered to contain allowable subject matter due to their dependency on claims 28-30 respectively. Thus, 28-33, 35-37 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NHAT CHIEU Q DO/Examiner, Art Unit 3724


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                                                                            02/16/2022